Exhibit 10.2

CONFIDENTIAL SEPARATION AGREEMENT

This Confidential Separation Agreement and General Release (the “Agreement”) is
made and entered into by and between Aduro Biotech, Inc. (“Aduro”) and
                     (“Employee”) (Aduro and the Employee are referred to
collectively as “Parties”).

1.    Employment. Employee’s employment with Aduro is ended as of October [5],
2020 (“Separation Date”).

2.    Severance Plan. Employee is eligible for benefits under the Aduro Amended
And Restated Severance Plan And Summary Description dated December 9, 2016, as
amended (“Severance Plan”), as a Tier I Employee. Employee’s separation from
employment is a “Change in Control Termination” as defined in Section I(f) of
the Severance Plan. This Agreement provides the benefits for which Employee is
eligible under the Severance Plan, pursuant to the Release Requirement set forth
at Section II(b) of the Severance Plan. For purposes of this Agreement, the
terms “Cause,” “Change in Control,” “Change in Control Termination,” “Closing,”
and “Separation from Service,” will be defined as set forth in the Severance
Plan.

3.    Consideration. In consideration for executing this Agreement and
compliance with the terms herein, the Parties hereby agree as follows:

3.1    Separation Pay. Aduro will provide a payment to Employee in the amount of
                         Dollars ($            ) (the “Separation Pay”), less
applicable withholdings, which is equivalent to the following:

3.1.1     The amount of                          Dollars ($            ), which
is equivalent to twelve (12) months of pay at Employee’s base salary rate, and

3.1.2    The amount of                          Dollars ($            ), which
is equivalent to Employee’s Target Bonus Amount for the 2020 fiscal year.

The Separation Pay will be made to Employee within 15 days after the Effective
Date as defined herein, by direct deposit into Employee’s bank account on file
with Aduro’s payroll department, and is subject to all applicable withholding
for federal, state and local taxes.

3.2    COBRA Reimbursement.

3.2.1    If Employee timely elects continued coverage under COBRA, Aduro will
directly pay the COBRA insurance provider for the COBRA premiums necessary to
continue Employee’s COBRA coverage for the Employee and the Employee’s eligible
dependents from the Separation Date until the earliest to occur of (a) twelve
(12) months after Employee’s termination date, (b) the expiration of Employee’s
eligibility for the continuation coverage under COBRA, and (c) the date when the
Employee becomes eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment (such applicable period
from the Separation Date through the earliest of (a) through (c) is referred to
herein as the “COBRA Payment Period”). Upon the conclusion of such COBRA Payment
Period, Employee will be responsible for the entire payment of premiums (or
payment for the cost of coverage) required under COBRA for the duration of
Employee’s eligible COBRA coverage period, if any. For purposes of this section,
(A) references to COBRA shall be deemed to refer also to analogous provisions of
state law and (B) any applicable insurance premiums that are paid by Aduro shall
not include any amounts payable by Employee under a Code Section 125 health care
reimbursement plan, which amounts, if any, are Employee’s sole responsibility.

 

  -1 of 6-   Separation Agreement



--------------------------------------------------------------------------------

3.2.2    Notwithstanding the foregoing, if at any time Aduro determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on the Employee’s behalf, Aduro will
instead pay the Employee on the last day of each remaining month of the COBRA
Payment Period a fully taxable cash payment equal to the COBRA premium for that
month, subject to applicable tax withholding (such amount, the “Special
Severance Payment”), such Special Severance Payment to be made without regard to
the Employee’s election of COBRA coverage or payment of COBRA premiums and
without regard to the Employee’s continued eligibility for COBRA coverage during
the COBRA Payment Period. Such Special Severance Payment shall end upon
expiration of the COBRA Payment Period.

3.3    Accelerated Vesting of Stock Awards.

3.3.1    The vesting and exercisability (if applicable) of all outstanding and
unvested stock based awards (“Outstanding Stock Awards”) granted under Aduro’s
equity incentive plans (to the extent such awards are outstanding, assumed,
substituted or otherwise continued in connection with a Change in Control, each
an “Assumed Award”) that are held by Employee on the Separation Date will become
100% vested and exercisable (if applicable) on the Separation Date. In the event
that an Outstanding Stock Award is not assumed, substituted or otherwise
continued in connection with a Change in Control and as a result does not become
an Assumed Award, the vesting and exercisability of such Outstanding Stock Award
will become 100% vested and exercisable (if applicable) immediately prior to the
effective time of the Change in Control. Notwithstanding the foregoing, any
vesting acceleration with respect to equity awards held by Employee that were
granted on February 21, 2020 shall be solely with respect to that number of
shares that would have vested and become exercisable had Employee’s service with
the Company continued through February 21, 2021.

3.3.2    In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in Employee’s Outstanding
Stock Award agreements or the equity plan under which such stock award was
granted that provides that any then unvested portion of the award will
immediately expire upon the Separation Date, no unvested portion of Employee’s
stock award shall generally terminate any earlier than the Effective Date of the
Agreement.

3.4    Outplacement Services. Aduro will reimburse Employee in an amount up to
$1,200.00 for use of Outplacement Services offered through Torchiana, Mastrov &
Sapiro, A Career Partners International firm.

3.5    No Consideration Unless Employee Complies With This Agreement. Employee
will not receive the consideration specified in this Section 3, unless Employee
executes this Agreement (and does not revoke it) and fulfills the promises
contained herein.

4.    Tax Withholding; Offset; Section 409A. All payments under the Agreement
will be subject to applicable withholding (in amounts determined by Aduro) for
federal, state and local taxes. The Severance Plan, and in particular Sections
III(d) and V. of the Severance Plan, shall control with respect to tax
treatment, offset, and the application of Sections 280G and 409A of the Internal
Revenue Code to the benefits provided under this Agreement.

5.    Other Payments. Employee acknowledges that Employee has received from
Aduro all compensation or payments due to Employee, including without
limitation, any and all wages, vacation, PTO, leave, expenses, and/or benefits
to which Employee is entitled other than the amounts payable under Section 3.

 

  -2 of 6-   Separation Agreement



--------------------------------------------------------------------------------

6.    General Release of Claims.

6.1    Release: In exchange for the consideration provided for in this
Agreement, the adequacy of which Employee hereby acknowledges, Employee
irrevocably and unconditionally releases all claims described below that
Employee may have against the following persons or entities (the “Releasees”):
Aduro, Chinook Therapeutics, Inc. (“Chinook”), all of Aduro and Chinook’s
related or affiliated organizations, including all of Aduro and Chinook’s and
their related or affiliated organizations’ predecessors and successors; and,
with respect to each such entity, all of its past and present employees,
officers, directors, partners, principals, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs) and any other persons acting by,
through, under, or in concert with any of the persons or entities listed in this
Subsection.

6.2    Claims Released: The claims released include all claims, promises,
offers, debts, causes of action or similar rights of any type or nature Employee
has or had against Releasees, including but not limited to those which in any
way relate to Employee’s employment with Aduro or the separation of Employee’s
employment. This includes (but is not limited to) a release and waiver of any
common law contract or tort claims, the Fair Labor Standards Act and any state
or local wage and hour laws, or other claims that may have arisen under any
federal, state, or local anti-discrimination statutes or laws, such as the Age
Discrimination in Employment Act; Title VII of the Civil Rights Act of 1964; §
1981 of the Civil Rights Act of 1866 and Executive Order 11246; the Fair Labor
Standards Act; the Employee Retirement and Income Security Act; the Americans
with Disabilities Act, 42 U.S.C. § 1981; the Workers Adjustment and Retraining
Notification Act, as amended; the Family and Medical Leave Act; the California
Family Rights Act; the California Labor Code; the California Civil Code; the
California Constitution; and any and all other laws and regulations relating to
employment termination, employment discrimination, whistleblowing, harassment or
retaliation, claims for wages, hours, benefits, compensation, equity incentive
pay, and any and all claims for attorneys’ fees and costs, inasmuch as is
permissible by law and by the respective governmental enforcement agencies for
the above-listed laws.

6.3    Claims Not Included: This Agreement does not waive rights or claims under
federal or state law that Employee cannot, as a matter of law, waive by private
agreement, including without limitation any right of indemnification under Labor
Code Section 2802 and any right to accrued benefits. Additionally, nothing in
this Agreement precludes Employee from filing a charge or complaint with or
participating in any investigation or proceeding before the Equal Employment
Opportunity Commission, National Labor Relations Board, or the California
Department of Fair Employment and Housing. However, while Employee may file a
charge and participate in any proceeding conducted by the Equal Employment
Opportunity Commission, National Labor Relations Board, or the California
Department of Fair Employment and Housing, by signing this Agreement, Employee
waives his/her right to bring a lawsuit against the Released Parties (or any of
them) and waives his/her right to any individual monetary recovery in any action
or lawsuit initiated by the Equal Employment Opportunity Commission, National
Labor Relations Board, or the California Department of Fair Employment and
Housing. Furthermore, nothing in this Agreement prohibits Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. Employee does not need the prior
authorization of Aduro to make any such reports or disclosures and Employee is
not required to notify Aduro that Employee has made such reports or disclosures.
Further, nothing in this Agreement prohibits Employee or any person from
testifying about alleged criminal conduct or sexual harassment when the party
has been compelled or requested to do so by lawful process.

7.    Older Worker’s Benefit Protection Act. This Agreement constitutes a
knowing and voluntary waiver of any and all rights or claims that Employee has
or may have under the Federal Age Discrimination In Employment Act, as amended
by the Older Workers’ Benefit Protection Act of 1990, 29 U.S.C. §§ 621 et seq.
This paragraph and this Agreement are written in a manner calculated to be
understood by Employee. Employee

 

  -3 of 6-   Separation Agreement



--------------------------------------------------------------------------------

is hereby advised in writing to consult with an attorney before signing this
Agreement. Employee has reviewed and considered the information attached hereto
as Appendix A. Employee has had a reasonable time of up to 45 days in which to
consider signing this Agreement. If Employee decides not to use all 45 days,
Employee knowingly and voluntarily waives any claims that Employee was not given
the 45-day period or did not use the entire 45 days to consider this Agreement.
Employee may revoke this Agreement at any time within the 7-day period following
the date Employee executes this Agreement by providing written notice of
revocation by email to Violet Torneros at vtorneros@aduro.com so that said
notice is received before the expiration of the 7-day revocation period. The
Agreement shall not become effective or enforceable until after the 7-day
revocation period has expired (the “Effective Date”). If Employee revokes the
Agreement within the 7-day revocation period, Employee will not receive the
consideration set forth in the Agreement.

8.    Release of Unknown Claims. Employee has reviewed and hereby expressly
waives the provisions of Section 1542 of the California Civil Code, which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.” This Agreement extends to all claims or causes of action, of every
nature and kind whatsoever, known or unknown, enumerated in this Agreement or
otherwise. Employee may hereafter discover presently unknown facts or claims
different from or in addition to those that Employee now knows as to the matters
released herein. It is Employee’s intention, through this Agreement, to fully
release all such matters and all claims related thereto, which do now exist, may
exist or heretofore have existed.

9.    Covenant Not To Sue. Employee has not, and will not, directly or
indirectly institute any legal action against the Released Parties based upon,
arising out of, or relating to any claims released in this Agreement, to the
extent allowed by law. Employee has not, and will not, directly or indirectly
encourage and/or solicit any third party to institute any legal action against
the Released Parties, to the extent allowed by law.

10.    Inquiries. Aduro will respond to any inquiries about Employee’s
employment by providing only Employee’s dates of employment, and job titles.
Employee will direct all such inquiries to the Aduro Human Resources Department.

11.    No Workplace Injuries. Employee has not sustained any workplace injury of
any kind during Employee’s employment with Aduro, and Employee does not intend
to file any claim for or seek any workers’ compensation benefits.

12.    Continued Obligations Pursuant To Proprietary Information and Inventions
Agreement. Employee has previously signed a Proprietary Information and
Inventions Agreement (“PIIA”) with respect to this employment with Aduro. The
PIIA is appended to this Agreement as Appendix B, and its terms are incorporated
herein. Employee understands and affirms that Employee is bound by the lawful
terms of the PIIA after Employee’s employment ends. Among other obligations, but
not limited to them, Employee acknowledges and agrees that Employee has received
or has had access to confidential and/or proprietary information of Aduro and
third parties, and that Employee has a continuing obligation to keep such
information confidential.

13.    Defend Trade Secrets Act Notice: Pursuant to 18 U.S.C. 1833(b), an
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

 

  -4 of 6-   Separation Agreement



--------------------------------------------------------------------------------

14.    Return of All Aduro Materials. Employee has returned to Aduro all Aduro’s
records, documents, electronically stored information, and tangible embodiments
of such, in Employee’s possession, including but not limited to Aduro’s trade
secrets, confidential information and proprietary information. Employee has
returned to Aduro all property of Aduro including but not limited to pagers,
keys, key cards, cellular phones, credit cards, personal and laptop computers,
and any other electronic equipment.

15.    No False or Disparaging Statements. Employee shall not make and/or ratify
any false and/or disparaging comments and/or statements about the released
parties, their officers, employees and/or agents, unless and to the extent
required by law and/or as otherwise provided in this Agreement. Employee’s
non-disparagement obligation is a material term of this agreement. Nothing in
this Section or any other provision of this Agreement is intended to prevent the
Parties from disclosing factual information regarding any claim for sexual
harassment, sex discrimination, or retaliation for reporting sexual harassment
or sex discrimination.

16.    Confidentiality. Employee shall not disclose, publicize or allow or cause
to be publicized or disclosed any of the terms and conditions of this agreement,
or the existence of this agreement itself, unless and to the extent required by
law. This provision does not prevent employee from disclosing the amount of the
payment in this agreement to employee’s spouse, attorneys, accountants, and/or
the government for tax purposes. Should employee disclose any information
concerning this agreement to those listed above, employee must advise those to
whom the information is disclosed they will also be under an obligation to keep
the terms, conditions and existence of this agreement confidential. This
provision is a material term of this agreement.

17.    Acknowledgment. Employee has read this Agreement, has the authority to
sign it, fully understands the contents of this Agreement, freely, voluntarily
and without coercion enters into this Agreement, and is signing it with full
knowledge that it is intended, to the maximum extent permitted by law, as a
complete release and waiver of any and all claims.

18.    Severability. In the event any provision of this Agreement is held to be
void, null or unenforceable, the remaining portions shall remain in full force
and effect.

19.    No Admission of Wrongdoing. Neither this Agreement nor the furnishing of
the consideration for this Agreement shall be deemed or construed as an
admission of liability or wrongdoing on the part of the Released Parties, nor
shall they be admissible as evidence in any proceeding other than for the
enforcement of this Agreement.

20.    Modification. This Agreement cannot be modified in any respect except in
a written instrument signed by both Parties.

21.    Entire Agreement. This Agreement sets forth the entire agreement between
the Parties hereto with respect to the subject matter hereof, and fully
supersedes any prior agreements or understandings between the Parties with
respect to the subject matter hereof. For the avoidance of doubt, the PIIA, the
Indemnification Agreement between Employee and the Company dated June 27, 2019,
the indemnification provisions in the Company’s certificate of incorporation,
bylaws or other organizational documents, each as amended and the provisions of
the Retention Agreement dated January 9, 2020 providing Employee additional time
to exercise options remain in full force and effect.

 

  -5 of 6-   Separation Agreement



--------------------------------------------------------------------------------

22.    No Reliance. Employee has not relied on any representations, promises, or
agreements of any kind made to Employee in connection with Employee’s decision
to accept this Agreement, except for those set forth in this Agreement.

23.    Interpretation. Any uncertainty or ambiguity in the Agreement shall not
be construed for or against any Party based on the attribution of drafting to
any Party.

24.    Counterparts. This Agreement may be executed by the Parties in
counterparts, which are defined as duplicate originals, all of which taken
together shall be construed as one document.

25.    Signature. A signature by facsimile or email on this Agreement shall be
as legally binding as an original signature.

26.    Governing Law. This Agreement is made in accordance with the Severance
Plan and, as such, is governed by ERISA and, to the extent applicable, the laws
of the State of Delaware, without reference to the conflict of law provisions
thereof.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

To accept this offer and state Employee’s intention to be bound by the terms of
this Agreement, Employee must sign and return this letter to Violet Torneros
Senior Director, Human Resources at vtorneros@aduro.com no earlier than the
Separation Date and no later than [insert date 45 days later]. If Employee does
not return this letter, signed, on or before that date, this offer will lapse
and may no longer be accepted by Employee.

 

Executed on                     , 2020  

 

Executed on                     , 2020  

 

  for ADURO BIOTECH, INC.

 

  -6 of 6-   Separation Agreement



--------------------------------------------------------------------------------

APPENDIX A

This separation pay program will occur on October 5, 2020. The decisional unit
for this separation pay program includes all officers in the facility at 740
Heinz Avenue, Berkeley, California. All officers in the decisional unit who are
being laid off on October 5, 2020 are eligible for the separation pay program.
The following is a listing of the departments, job titles, and ages of employees
in the decisional unit who were and were not selected for layoff and offered
separation pay in exchange for the release and ADEA waiver in the attached
agreement. Only those employees selected for layoff are eligible for the
separation pay in exchange for the release and ADEA waiver.

 

Job Title

   Age      Selected      Not
Selected  

Chairman, President & CEO

     71        1     

Chief Administrative Officer & Chief Legal Officer

     54        1     

SVP, General Counsel & Secretary

     45        1     

Chief Medical Officer

     44        1     

 

    Separation Agreement



--------------------------------------------------------------------------------

APPENDIX B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

    Separation Agreement